

SETTLEMENT AND GENERAL RELEASE AGREEMENT


This Settlement and General Release Agreement (“Agreement”) is entered into as
of May 28, 2010 between Flint Telecom Group, Inc. (consisting of Flint Telecom
Group, Inc. and its subsidiaries and affiliates) (hereinafter, altogether
referred to as “Flint”) and China Voice Holding Corp. and its subsidiaries and
affiliates (“CHVC”). CHVC and Flint agree as follows:


Unless otherwise indicated, terms used herein that are defined in the Agreements
shall have the same meanings herein as in the Agreements.




RECITALS


A.  
WHEREAS, on January 29, 2009, CHVC and Flint entered into an Agreement and Plan
of Merger, a Stock Purchase Agreement and a Security Agreement, as amended,
(together, the “Agreements”), whereby CHVC sold to Flint six wholly owned
subsidiary companies and issued 15,000,000 shares of its common stock to Flint,
and in exchange Flint issued to CHVC a $7,000,000 promissory note (the “Note”),
21,000,000 shares of its common stock and 1,800 shares of Preferred Series C
Stock, redeemable at $1.00 per share over a period of time; and



B.  
WHEREAS, Flint has defaulted on payments due to CHVC and certain disputes and/or
disagreements have arisen between the parties relating to the above transactions
(the “Transactions”), and the parties have entered into this Agreement to fully
and finally settle all of their disputes and disagreements, and to settle any
and all claims that each of the parties may have against each other.



AGREEMENT


WHEREFORE, the parties to this Agreement hereby agree as follows:


1.  
Flint hereby agrees to pay a total of $520,242 cash to CHVC over a period of 8
months; the first monthly payment in the amount of $82,742 to be made on or
before August 31, 2010 and 7 monthly payments of $62,500 shall commence as of
September 30, 2010.



2.  
Flint hereby agrees to pay a total of $1,000,000 or GBP721,000 to CHVC, at
CHVC’s option, in a lump payment on or before May 31, 2011.



3.  
CHVC hereby irrevocably authorizes an authorized third party to be designated by
Flint, as set forth in the Proxy Agreement attached hereto and incorporated
herein as Exhibit A, to exercise at every Shareholder’s Meeting of Flint, for
and on behalf of CHVC, all the voting rights that CHVC has in its capacity as a
shareholder of the Flint under applicable laws and the Articles of Incorporation
of Flint.



4.  
CHVC hereby agrees to return to Flint the 15,800,000 shares of Flint common
stock issued to CHVC as of January 29, 2009, including a fully executed
assignment of the shares back to Flint with a bank notarized medallion signature
guarantee, and any other documentation required by Flint’s transfer agent to
affect a full return and cancellation of the shares. Flint will waive the
pre-existing contractual two year holding restriction on the resale of the
remaining shares of Flint’s


 
 

--------------------------------------------------------------------------------

 

common stock held by CHVC. CHVC agrees to hold its remaining 5,200,000 shares of
Flint common stock for a period of three months from the date of full execution
of this Agreement.


5.  
Flint agrees to abandon any claim it may have to the 15,000,000 CHVC shares held
by CHVC as collateral and hold CHVC harmless from claims of Flint creditors with
respect to the CHVC shares.



6.  
Flint hereby agrees to sell to CHVC or its assigns all of the issued and
outstanding stock of CVC INTL, Inc. through an Agreement and Plan of Merger,
attached hereto as Exhibit B and incorporated herein. CVC INTL, Inc. owns all of
the assets and liabilities of the following entities, which were merged with and
into CVC INTL, Inc. on April 28, 2010: Phone House of Florida, Inc., Dial-Tone
Communication, Inc. and Starcomm Alliance, Inc.  It is expressly agreed between
the parties that CHVC or the assign receiving the stock of CVC INTL, Inc. is not
liable for any liabilities of CVC INTL, Inc.  It is also expressly agreed
between the parties that Flint is not be liable for any liabilities of CVC INTL,
Inc. either.



7.  
CHVC hereby agrees that neither CHVC nor any subsidiary or affiliate of CHVC
shall use either the name “Phone House” or any like sounding or appearing names
or marks in any fashion, anywhere.



8.  
Flint hereby agrees that neither Flint nor any subsidiary or affiliate of Flint
shall use either the name “Wize” or any like sounding or appearing names or
marks in any fashion, anywhere.



9.  
Flint will not directly or indirectly sell or provide prepaid calling cards or
pins in the state of Florida, and will not provide or issue cards or card pins
with Florida local access numbers for a period ending twelve (12) months after
the final cash payment to be made by Flint under this Agreement to CHVC has been
made.



10.  
CHVC hereby agrees to cancel and terminate any and all rights it has under the
Note and the Series C Preferred Shares, including the repayment of any and all
principal amounts underneath the Note and the Preferred Shares, as set forth in
this Agreement. In the event of any conflict between this Agreement and the
Note, the Shares or the other Agreements, the provisions of this Agreement shall
prevail.



11.  
CHVC will ensure that the transfer of all access to the Flinttel.com website and
email system is either passed to Flint or confirmed to be switched permanently
and all corresponding history and transactions have been deleted from CHVC
servers, on signing of this agreement. CHVC also agrees to provide reasonable
administrative support effort and backup data that may be required to effect the
timely completion of Flint’s year-end audit for its fiscal year ending June 30,
2010 with Flint paying any reasonable out of pocket costs to CHVC, if any.



12.  
Subject to full performance by Flint, as set forth herein, the above Paragraphs
of this Agreement is for full settlement of any and all claims CHVC may have,
now or in the future, against Flint and its Releasees with respect to the
subject matter herein, and for the release, as set forth below.  CHVC shall be
responsible for payment of all CHVC income taxes related to receipt of the
consideration hereunder.


 
 

--------------------------------------------------------------------------------

 





13.  
In the event Flint fails to make any payment to CHVC in accordance with the
terms set forth herein, Flint will be in default of this Agreement and shall
have forty five days of when the payment is due to cure such default (a “Default
Event”). A default interest rate of 18% shall be applied to any outstanding
payments owed as of the Default Event. An additional cash payment of five
hundred thousand dollars ($500,000) will also be immediately due and payable
from Flint to CHVC.  This additional amount is agreed by the parties to be a
liquidated sum for the disputed claims of CHVC against Flint, as well as CHVC’s
legal and administrative expenses, and shall in no way be construed as a
penalty.  CHVC shall have the option, to have Flint issue to CHVC a number of
common shares equal to the amount of cash payments that remain unpaid, plus
accrued interest thereon, to CHVC under this Agreement, or a portion of that
amount may be issued in shares and the remaining portion to be paid in cash, at
Flint’s sole discretion.  The total number of shares to be issued shall be
calculated using a per share price equal to a 33% discount to the average
closing market price over the preceding 30 trading days.  Flint shall, within
ninety days of the date of this Agreement, file with the SEC a registration
statement on Form S-1, covering the resale of these potentially issuable shares,
up to a maximum of 20,000,000 shares to be registered.  Flint shall use its best
efforts to cause such registration statement to become effective as soon as
possible thereafter.  If Flint fails to cure the Default Event within ten (10)
business days of receipt of such notice, CHVC will be entitled to apply to the
Court and obtain judgment against Flint for the outstanding payments outstanding
and not made as of the Default Event.  Flint agrees it will not object to the
entry of the Default Judgment and this Agreement will serve as Flint’s consent
to the entry of same.   Notwithstanding the forgoing, Flint shall be entitled to
challenge the final balance based upon payments actually made.



14.  
Except for full performance by Flint of all obligations hereunder, CHVC hereby
releases, waives and forever discharges, individually and collectively, Flint
and its current or former officers, directors, employees, agents, affiliates,
predecessors, successors, assigns, subsidiaries and all persons acting through
or with them (hereinafter collectively referred to as “Flint Releasees”), from
any and all claims, rights, demands, liabilities, causes of action, losses,
counterclaims, obligations, third party claims, costs or expenses (including
attorneys’ fees) of any kind whatsoever, known or unknown, fixed or contingent,
suspected or unsuspected, that CHVC may now have or has ever had against any
Flint Releasees. This release includes, without limitation, all claims relating
to any contract between any Flint Releasees, whether express or implied, and its
termination or breach; any and all claims relating to or arising from any
consulting relationship with the Flint Releasees; any claims for
misrepresentation, fraud, or breach of any covenant of good faith and fair
dealing; and any and all claims related to or in any manner incidental to CHVC’s
relationship with the Flint Releasees, or by reason of any matter, cause or
thing arising out of or relating to the Transactions.



This release also expressly includes any and all claims relating to, or arising
from, CHVC’s actual purchase of any securities of Flint or any of its
afilliates, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law.


It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction and discharge of any and all claims by each party
against the other (other than as set forth herein), and that this Agreement has
been signed with the express intent of extinguishing all such claims.


 
 

--------------------------------------------------------------------------------

 
Except for full performance by CHVC of all obligations hereunder, Flint hereby
releases, waives and forever discharges, individually and collectively, CHVC and
its current or former officers, directors, employees, agents, affiliates,
predecessors, successors, assigns, and all persons acting through or with him
(hereinafter collectively referred to as “ CHVC Releasees”), from any and all
claims, rights, demands, liabilities, causes of action, losses, counterclaims,
obligations, third party claims, costs or expenses (including attorneys’ fees)
of any kind whatsoever, known or unknown, fixed or contingent, suspected or
unsuspected, that Flint may now have or has ever had against CHVC Releasees.
This release includes, without limitation, all claims relating to any contract
between Flint and CHVC Releasees, whether express or implied, and its
termination or breach; any and all claims relating to or arising from any
consulting relationship with the CHVC Releasees; any claims for
misrepresentation, fraud, or breach of any covenant of good faith and fair
dealing; and any and all claims related to or in any manner incidental to
Flint’s relationship with the CHVC Releasees, or by reason of any matter, cause
or thing arising out of or relating to the Transactions.


Flint acknowledges that its creditors may assert a claim or claims against CHVC
for certain liabilities of Flint. So long as it is mutually agreed among the
parties that the claim asserted is a liability of Flint, Flint hereby agrees to
indemnify and hold harmless CHVC and their successors and assigns, from any
claims by any third party against CHVC which indemnification shall include
reimbursement for all attorneys' fees and expenses, and court costs incurred in
defending against such claims, up through and including the appellate level.
 
15.  
CHVC agrees and acknowledges that none of the Flint common shares or other
securities that are issued hereunder or any of CHVC’s current ownership of such
securities are, and may never be, registered under the Securities Act of 1933 or
under any state securities or "blue sky" laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons (as that term is defined in Regulation S
under the Securities Act of 1933), except pursuant to an effective registration
statement under the Securities Act of 1933, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the Securities
Act of 1933 and in each case only in accordance with applicable state and
federal securities laws. Additionally, CHVC acknowledges and agrees that for a
period nine months following the effective date of this Agreement, it may only
sell a maximum amount of shares per month not to exceed the greater of 1% of
outstanding stock or weekly average trading volume of Flint’s common stock in
the prior month, whichever is greater.



16.  
No Admission:  By entering into this Agreement, no party is admitting the
sufficiency of any claim, allegation, assertion, contention or position of any
other party, nor the sufficiency of any defense to any such claim, allegation,
assertion, contention or position.  The Parties have entered into this Agreement
in good faith and with a desire to forever settle all claims relating to the
Transactions.



17.  
Disputed Claim:  Each of the Parties understand and hereby agree that this
settlement is in compromise of a disputed claim, that the Releases given are not
to be construed as an admission of liability on the part of the party or parties
hereby released, that the parties deny any liability on their respective parts,
and that the parties hereto, by entering into this Agreement, attempt merely to
avoid costly and lengthy litigation.



 
 

--------------------------------------------------------------------------------

 
18.  
Any controversy or claim of any kind arising out of or relating to this
Agreement or its breach, including but not limited to any claim relating to its
validity, interpretation, or enforceability, shall be governed by the law of
State of Florida.



19.  
Civil Code.  Each Party represents that it is not aware of any claim against the
other than the claims that are released by this Agreement.  Each Party
acknowledges that it has been advised by legal counsel and is familiar with the
provisions of the Florida Civil Code, which provides as follows:



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


Each Party, being aware of said code section, agrees to expressly waive and
relinquish any right or benefit it has or may have under the Civil Code of the
State of Florida, as well as any other similar provision under the statutory or
nonstatutory law of any other jurisdiction to the full extent that it may
lawfully waive all such rights and benefits.
 


20.  
This is the entire Agreement regarding the subject matter hereof and supersedes
all previous and contemporaneous discussions, negotiations, agreements and
understandings. No other promises or agreements have been made.



21.  
In the event that any provision of this Agreement is determined to be
unenforceable for any reason, the remaining provisions shall remain in full
force and effect and the unenforceable provision(s) shall be interpreted and
rewritten to give effect to the parties’ intentions.



22.  
Each of the Parties acknowledges and agrees that it has been advised that this
Agreement is a binding legal document. Each of the Parties further agrees that
has had adequate time and a reasonable opportunity to review the provisions of
this Agreement and to seek legal advice regarding all its aspects, and that in
executing this Agreement each of the Parties has acted voluntarily and has not
relied upon any representation made by the other Party or any of its employees
or representatives regarding the Agreement’s subject matter and/or effect. Each
of the Parties has read and fully understands this Agreement and voluntarily
agrees to its terms.



23.  
Each of the parties hereto agrees not to disclose the facts or any of the terms
of this Agreement to anyone except for its attorney, accountant and government
taxing authorities, unless required to do so by court order. Each of the parties
further agrees not to make any negative or disparaging statements about any
other party, its affiliates or its employees or representatives to any third
party, or to disclose any information that it became aware of as a result of its
relationship with a party.



24.  
This Agreement may be executed via facsimile or e-mail in counterparts, and each
facsimile or e-mail counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.



 
 

--------------------------------------------------------------------------------

 
25.  
In the event of any litigation to enforce the provisions of this Agreement, the
prevailing party shall be entitled to recove all costs incurred including  its
reasonable attorneys’ fees and costs incurred in such litigation



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


FLINT TELECOM GROUP, INC.




By:    /s/ Vincent Browne
           Vincent Browne
Chief Executive Officer



 
CHINA VOICE HOLDING CORP.


By:           /s/ D. Ronald Allen
D. Ronald Allen

Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 
